Citation Nr: 0918887	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  08-02 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chronic cervical strain related to mild degenerative disc 
disease. 

2.  Entitlement to a compensable evaluation for chronic right 
shoulder strain.

3.  Entitlement to an evaluation in excess of 30 percent for 
left ear vestibular nerve injury with balance disturbance and 
vertigo for the time period from December 1, 2005 to the 
present.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active military duty from December 2000 
to September 2004.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issue of entitlement to an evaluation in excess of 30 
percent for left ear vestibular nerve injury with balance 
disturbance and vertigo, for the time period from December 1, 
2005 to the present, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
Veteran's service-connected chronic cervical spine strain is 
manifested by pain, limitation of motion, and mild palpable 
tenderness, without evidence of forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; combined range of motion of the cervical spine 
not greater than 170 degrees; muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; or any objective neurological findings. 

3.  Competent medical evidence demonstrates that the 
Veteran's service-connected chronic right shoulder strain is 
manifested by pain and slight limitation of motion, without 
evidence of major arm motion limited at shoulder level (to 
include as a result of pain or dysfunction); dislocation, 
nonunion, or malunion of the scapulohumeral joint or the 
clavicle; any muscle injury; or any chronic neurological 
findings.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chronic cervical spine strain have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5243 (2008).

2.  The criteria for a compensable evaluation for chronic 
right shoulder strain have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claims 
in March 2005.  He was notified of the provisions of the VCAA 
by the RO in correspondence dated in March 2005.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  In an August 2005 
rating decision, the RO granted entitlement to service 
connection and assigned initial noncompensable ratings for 
cervical spine and right shoulder disabilities.  Thereafter, 
the Veteran appealed the assignment of those evaluations.  He 
was again notified of the provisions of the VCAA by the RO in 
correspondence dated in May 2007.  Thereafter, the claims 
were reviewed and a statement of the case (SOC) was issued in 
January 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 38 C.F.R. 
§ 3.159 (b)(3) (2008).

During the pendency of this appeal, the Court found in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
the VCAA notice requirements applied to all elements of a 
claim.  Notice as to this matter was provided in February 
2008.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008). Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

Here, the notification requirements enumerated in Vazquez- 
Flores have not been satisfied.  While correspondence from 
the RO satisfied many of the requirements of the VCAA, the 
letter sent did not inform the veteran that he needed to show 
the effect that the worsening of his symptoms had on his 
employment and daily life, nor did it specifically describe 
the requirements of the applicable Diagnostic Code.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran had actual knowledge of 
the specific requirements of the applicable Diagnostic Code, 
as shown by the statements made in his substantive appeal , 
received in January 2008. Thus, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
all relevant VA treatment records pertaining to his claims 
have been obtained and associated with his claims file.  The 
Veteran has also been provided with multiple VA medical 
examinations to assess the nature and severity of his 
service-connected cervical spine and right shoulder 
disabilities.  Furthermore, the Veteran has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  The Veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating his claims.

The Veteran filed claims for entitlement to service 
connection for cervical spine and right shoulder disabilities 
in March 2005.

In an August 2005 rating decision, the RO granted entitlement 
to service connection for chronic cervical (neck) strain 
related to mild degenerative disc disease as well as chronic 
right shoulder strain and assigned noncompensable ratings, 
both effective September 4, 2004 (the date of the Veteran's 
separation from service).  In an August 2005 deferred rating 
decision, the RO noted that the Veteran's May 2005 VA general 
medical examination contained inadequate cervical spine and 
right shoulder findings.  In a January 2006 rating decision, 
the RO deferred the claims for increased evaluations for 
cervical spine and right shoulder disabilities, pending 
examinations regarding the severity of those conditions. 

In a May 2006 rating decision, the RO assigned a 10 percent 
rating for chronic cervical (neck) strain related to mild 
degenerative disc disease, effective from September 4, 2004.  
The RO also continued the previously assigned noncompensable 
rating for the Veteran's right shoulder strain.  Thereafter, 
the Veteran perfected an appeal as to the evaluations 
assigned the cervical spine and right shoulder disabilities 
in the May 2006 rating decision.

Laws and Regulations - General

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).  The 
Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.
In this case, the Veteran is currently assigned a 10 percent 
rating for his service-connected chronic right shoulder 
strain pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2008).  

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (2008) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2008) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

Factual Background 

The Veteran contends that increased evaluations should be 
assigned for his service-connected cervical spine and right 
shoulder disabilities.

A rating action in August 2005 awarded the Veteran service 
connection for chronic cervical (neck) sprain secondary to 
degenerative disc disease, and for chronic right shoulder 
strain.  The awards were based on service treatment records 
showing that in October 2001, the Veteran was involved in a 
motor vehicle accident resulting in injuries to the neck and 
right shoulder.  A 10 percent rating was awarded for the 
cervical spine impairment, and a noncompensable rating was 
assigned for the right shoulder disorder.  These ratings were 
based on the findings of a May 2005 VA medical examination, 
described below.

In a May 2005 VA general medical examination report, the 
Veteran indicated that he injured his neck and right shoulder 
when he was involved in a motor vehicle accident in 2001 
during service.  He complained of stabbing pain in the 
shoulder when lifting anything in front of him as well as 
pain in the low part of his neck daily.  He indicated that he 
took Motrin for pain, but no assistive devices and was able 
to perform his activities of daily living.  He was given four 
days off from work in December 2004 and used a sling for his 
right shoulder at that time.  He complained of flare-ups of 
pain in the neck two to three times a month but had not been 
incapacitated in the last 12 months due to his neck 
disability. 

Cervical spine range of motion was listed as flexion to 60 
degrees; extension to 60 degrees; right and left lateral 
flexion to 35 degrees; and right and left rotation to 75 
degrees.  Additional physical examination findings were noted 
as tenderness to palpation over the spine processes at C6-7 
with no crepitation with range of motion.  Cervical spine X-
ray findings were noted as rule out a very mild degenerative 
change of the C5-C6 disc space.  Right shoulder range of 
motion was listed as flexion to 180 degrees; abduction to 180 
degrees; and internal rotation and external rotation to 90 
degrees.  The examiner noted tenderness to palpation over the 
medial aspect of the right scapula, normal right shoulder X-
ray findings, and negative Hawkins' sign.  The examiner 
diagnosed chronic neck pain related to mild degenerative disc 
disease and chronic right shoulder strain. 

In an additional November 2005 VA treatment record, the 
Veteran's musculoskeletal system was noted to be negative for 
morning stiffness, back pain, myalgias, muscular weakness, 
loss of motor function, or parathesias.  Physical examination 
findings for the musculoskeletal system were within normal 
limits with symmetric normal reflexes as well as mobility of 
joints in the upper and lower extremities. 

In an April 2006 VA joints examination report, the Veteran 
complained of right shoulder strain with morning stiffness.  
He denied any periods of incapacitation, radiation of 
discomfort, swelling, redness, weakness, fatigue, lack of 
endurance, popping, locking, subluxation, or dislocation.  
The Veteran indicated that he avoided activities during the 
week that hurt but that he was able to do his job as well as 
the activities of daily living.  He complained of cervical 
spine tightness and morning stiffness.  He indicated that he 
had no incapacitating episodes, significant flare-ups, 
numbness, weakness, or radiation of pain down the arms.  He 
worked full time as a self-employed carpenter.  The examiner 
referred to January 2006 MRI findings of the neck that 
revealed end plate bony buttressing at C6-7, minimal bulge of 
the annulus and disk at C5-6, and mild straightening of the 
cervical spine.

Physical examination findings were noted as right hand 
dominant, normal gait and posture, symmetrical neck without 
gross deformities or significant scoliosis, no increased 
kyphosis or lordosis, no atrophy or hypertrophy, and no 
palpable spasms or tenderness.  Deep tendon reflexes were 
noted to be +2/4 and equal bilaterally with the triceps and 
brachioradialis.  Strength testing was noted to be within 
normal limits with normal sensation to pinprick, dull, and 
light touch.  The Veteran was noted to be very unsteady on 
heel-to-toe walking, noting that he has problems with 
balance.  Cervical spine range of motion was listed as 
flexion from 0 degrees to 45 degrees; extension from 0 
degrees to 45 degrees; right and left lateral flexion from 0 
degrees to 45 degrees; and right and left rotation from 0 
degrees to 70 degrees (and limited by difficulty).  Right 
shoulder range of motion was listed as flexion from 0 degrees 
to 180 degrees; abduction from 0 degrees to 175 degrees; and 
internal rotation and external rotation from 0 degrees to 90 
degrees.  The examiner indicated that additional limitation 
due to repetitive use or flare-ups could not be determined 
without resorting to mere speculation.  However, no 
discomfort or difficulty with range of motion testing or 
effusion, edema, erythema, or palpable deformities was seen, 
except as noted above.  The examiner diagnosed right shoulder 
strain with no significant objective findings at this time 
and cervical degenerative joint disease at C5-6.  The Veteran 
was noted to be independent in his activities of daily living 
and able to work full-time for himself as a carpenter.    

VA treatment notes dated in November 2006 detailed that the 
Veteran was treated for moderate spasm from medial right 
scapula to base of neck but denied any upper extremity 
radicular symptoms. 
Chronic Cervical Strain 

Law and Regulations - Specific

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates),stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate DC. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
See 38 C.F.R. § 4.71a (2008).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008)

501
0
Arthritis, due to trauma, substantiated by 
X-ray findings:

Rate as arthritis, degenerative.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:


With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations



20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2008).

   
Cervical Spine
38 C.F.R. § 4.71, Plate 5 (2008)


Analysis

Based on the evidence of record, criteria for a rating in 
excess of 10 percent for chronic cervical spine strain have 
not been met.  The General Rating Formula essentially removes 
the subjectivity in determining the severity of any loss of 
motion, and under the revised criteria, the objective medical 
findings continue to support no more than a 10 percent 
evaluation for orthopedic symptoms, as there is no evidence 
that the Veteran has forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees or 
the combined range of motion of the cervical spine not 
greater than 170 degrees, either of which would allow for a 
higher rating.  There are also no findings of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  In addition, objective compensable 
neurologic manifestations associated with the Veteran's 
service-connected cervical spine disability are not 
documented in the competent medical evidence of record during 
this time period.  

Further, the Board finds that a higher rating is not 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Competent medical 
evidence does not show that the Veteran suffers from 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months to warrant the assignment of 
a 20 percent rating.  The Board notes that the Veteran 
specifically indicated that he had no periods of 
incapacitation in the last 12 months in the May 2005 and 
April 2006 VA examination reports.

Therefore, an initial rating in excess of 10 percent is not 
warranted under the current rating criteria in effect since 
September 26, 2003 for the Veteran's service-connected 
chronic cervical spine strain.  

Chronic Right Shoulder Strain

Law and Regulations - Specific

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2008).

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2008).

520
3
Clavicle or scapula, impairment of:
Majo
r
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.

See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2008).

          
Shoulder
38 C.F.R. § 4.71, Plate I (2008).

Analysis

Based on the evidence of record, criteria for an initial 
compensable rating for chronic right shoulder strain have not 
been met.  The Board finds the Veteran's service-connected 
right shoulder disability is presently manifested by pain, 
right shoulder strain, stiffness, and slight limitation of 
motion, without evidence of major arm motion limited at 
shoulder level, to include as a result of pain or 
dysfunction.  There is also no evidence of dislocation, 
nonunion, or malunion of the scapulohumeral joint or the 
clavicle as well as any muscle injury, chronic neurological 
findings, or bony pathology to warrant the assignment of a 
higher or separate rating under alternative rating criteria.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

While it is acknowledged that the Veteran has subjective 
complaints of shoulder pain, "a finding of functional loss 
due to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40."  Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  
While the veteran subjectively complained of discomfort in 
the extremes of movement, the pathology and objective 
observations of the claimant's behavior do not satisfy the 
requirements for a higher evaluation.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis 
for a higher rating.

Both Claims

The Board acknowledges the Veteran and his representative's 
contentions that his service-connected cervical spine and 
right shoulder disabilities are more severely disabling 
during this time period.  However, the Veteran is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07.  While the examiner indicated 
that additional limitation due to repetitive use or flare-ups 
could not be determined without resorting to mere speculation 
in the April 2006 VA examination report, evidence of record 
simply does not support the assignment of any higher rating 
under rating criteria for the Veteran's service-connected 
musculoskeletal disabilities.  The Board notes that there 
were no subjective complaints of or objective medical 
findings of significant flare-ups, pain on motion, weakness, 
fatigability, or lack of endurance that resulted in 
functional loss greater than that contemplated by the 
assigned 10 percent rating for chronic cervical spine strain 
and the assigned noncompensable rating for chronic right 
shoulder strain.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Based on the foregoing reasons, the Veteran's claims for 
entitlement to an initial evaluation in excess of 10 percent 
for chronic cervical strain related to mild degenerative disc 
disease and entitlement to an initial compensable evaluation 
for chronic right shoulder strain must be denied.  The Board 
has considered staged ratings under Fenderson v. West, 12 
Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders that would take the 
Veteran's case outside the norm so as to warrant any 
extraschedular rating.  The Board notes that the assignment 
of the 10 percent rating for the Veteran's cervical spine 
disability and the noncompensable rating for his service-
connected right shoulder disability represents a mild degree, 
but less than marked, interference with employment due to 
these disabilities alone that is consistent with the evidence 
of record.  Competent medical evidence of record details that 
the Veteran is able to work full-time as a self-employed 
carpenter.  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chronic cervical strain related to mild degenerative disc 
disease is denied. 

Entitlement to an initial compensable evaluation for chronic 
right shoulder strain is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In an August 2005 rating decision, the RO granted entitlement 
to service connection for left ear vestibular nerve injury 
with balance disturbance and vertigo and assigned a 10 
percent rating effective September 4, 2004.  In a January 
2006 rating decision, the RO assigned a 100 percent temporary 
total rating (T/TR) under the provisions of 38 C.F.R. § 4.30 
based on the need for convalescence following left ear 
surgical procedures, effective October 7, 2005.  Thereafter, 
a scheduler 10 percent rating was restored from December 1, 
2005.

However, in a May 2006 rating decision, the RO assigned a 30 
percent rating for left ear vestibular nerve injury with 
balance disturbance and vertigo, effective from December 1, 
2005 (the date the Veteran's evaluation was reduced following 
the grant of 100 percent due to surgery).  Thereafter, the 
Veteran perfected an appeal as to the 30 percent evaluation 
assigned under 38 C.F.R. § 4.87, Diagnostic Code 6204 for the 
time period from December 1, 2005 to the present for his 
service-connected left ear disability.

As the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to the type of evidence necessary to substantiate 
the Veteran's claim for entitlement to an evaluation in 
excess of 30 percent for service-connected left ear 
vestibular nerve injury with balance disturbance and vertigo 
is provided.

In a December 2005 VA neurology consult, the Veteran 
complained of nausea, lightheadedness, vertigo, headaches, 
decreased concentration, and elevated heart rate on 
orthostatics.  The examiner noted that a known history of 
left vestibular dysfunction could be the sole cause of the 
Veteran's symptoms.  Cranial MRI's with contrast revealed no 
pathology.  The Veteran declined vestibular resection and the 
examiner listed an impression of status post cholesteatoma, 
vestibular neuropathy, migraine, and cervical spondylosis, 
rule out radiculopathy.  

In an April 2006 VA ear disease examination report, the 
Veteran complained of continued primarily positional vertigo, 
gait listing to the left, and ataxia to the left.  The 
examiner noted that the Veteran was prescribed physical 
therapy for vestibular rehabilitation, but seems to have 
reached maximum improvement.  The Veteran was also noted to 
have very severe bilateral high pitched ringing tinnitus 
which interferes with his sleep.  The examiner indicated that 
tinnitus has been associated with his cholesteatoma as well 
as significant noise exposure during military service.  
Physical examination findings were noted as gait listing to 
the left-hand side with slight ataxia, well-healed post-
auricular scar of the left ear, intact tympanic membrane 
graft, normal auricle, and right post-auricular mastoidectomy 
scar with some indentation superiorly.  The examiner 
diagnosed status post tympanomastiodectomy for cholesteatoma 
with secondary vestibular symptoms; benign positional vertigo 
secondary to the cholesteatoma; ataxia secondary to 
cholesteatoma and mastiodectomy; and bilateral high-pitch 
ringing tinnitus.  The examiner opined that the Veteran's 
tinnitus is secondary to acoustic trauma during military 
service as well as to cholesteatoma formation in the left 
ear.  

In a July 2006 VA audio examination report, pure tone 
thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
10
10
LEFT
35
25
25
20
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The Veteran reported a history of military and occupational 
noise exposure.  The examiner diagnosed normal hearing in the 
right ear and mild conductive hearing loss in the left ear.  
He further opined that it was more likely than not that the 
Veteran's tinnitus began while in the military considering 
his extensive noise exposure history.  The Board notes that 
the Veteran's hearing thresholds and word recognition scores 
in this examination report do not demonstrate that he has a 
bilateral hearing loss disability within the meaning of 38 
C.F.R. § 3.385 (2008).

In a February 2007 VA treatment record, the Veteran 
complained of increased dizziness.  In an April 2007 VA 
treatment record, the Veteran complained of inner ear 
symptoms including increase in vertigo, ringing in the ears, 
and sleep interference.  The Veteran was noted to have pain 
and tympanic membrane perforation in ears in July 2007 VA 
treatment records.  The Veteran complained that his right ear 
pain was increasing greater than his left ear.  He reported 
that there had been no change in hearing in either ear.  The 
examiner noted that there was no cervical, pre-auricular, or 
post-auricular adenopathy with the hole in the left tympanic 
membrane unchanged and no discharge or erythema noted in 
either ear canal. 

VA treatment notes dated in September and October 2007 detail 
that Veteran was found to be a candidate for a left ear 
hearing aid.  He complained of difficulty hearing and 
occasional disorienting ringing tinnitus, worse in the left 
ear.  Audiogram results showed right borderline normal 
hearing sensitivity with air-bone gap at 1000 Hertz and left 
moderate largely sensorineural hearing loss with air-bone gap 
at 1000 Hertz.  

In an October 2007 VA ENT consult note, the Veteran described 
true vertigo symptoms lasting a few minutes approximately one 
time per month as well as complained of a loud noise that 
accompanies the vertigo on occasion.  The examiner listed an 
impression of monomer formation over left AI perforation.  
While physical examination findings were not suspicious for 
cholesteatoma formation, the Veteran was noted to have new 
vestibular symptoms and decreased hearing between audiograms 
that warranted closer follow up.

The Board notes that the Veteran last had a VA ear disease 
examination in April 2006 and a VA audio examination in July 
2006.  Additional evidence associated with the Veteran's 
claims file indicates that the Veteran suffered from new and 
increased vestibular symptoms, bilateral tympanic membrane 
perforation, and decreased hearing in 2007.  VA's statutory 
duty to assist the Veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Accordingly, the RO should arrange for the Veteran to undergo 
a VA examination(s) at an appropriate VA medical facility to 
determine the severity of his service-connected left ear 
disability.

The claims file reflects that the Veteran has received 
medical treatment from the VA Medical Center (VAMC) in 
Biloxi, Mississippi and the VA Outpatient Clinic (VAOPC) in 
Pensacola, Florida; however, as the claims file only includes 
outpatient treatment records from those providers dated up to 
January 2008, any additional records from those facilities 
should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO 
should obtain and associate with the claims file all 
outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to provide the Veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to substantiate his 
increased rating claim on appeal, as 
outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

Concerning Vazquez-Flores, the AMC/RO 
should provide notice informing the 
claimant that he may submit evidence 
showing the effects of the worsening or 
increase in severity of the disability 
has upon his daily life and employment.  
The AMC/RO should also provide notice of 
the specific criteria necessary for 
entitlement to an evaluation in excess of 
30 percent for service-connected left ear 
vestibular nerve injury with balance 
disturbance and vertigo under 38 C.F.R. 
§§ 3.385, 4.85, 4.86, 4.87, Diagnostic 
Codes 6100, 6204, and 6205.

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected left ear disability.  Of 
particular interest are any outstanding 
VA records of evaluation and/or inpatient 
or outpatient treatment of the Veteran's 
service-connected left ear disability 
from the Biloxi VAMC and Pensacola VAOPC, 
for the period from January 2008 to the 
present.  After the Veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  Thereafter, the AMC/RO is to arrange 
for the Veteran to undergo appropriate VA 
audio and ear disease examination(s) by a 
physician, preferably by an 
otolaryngologist (ENT physician) and 
audiologist, to determine the current 
severity of his service-connected left 
ear disability.  The Veteran's claims 
folder must be made available to the 
physician(s) for review in this case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner(s).  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for VA Audio 
Examination, revised on October 10, 2008, 
and Ear Disease, revised April 30, 2007.  
All medical findings are to be reported 
in detail.

The examiner(s) should determine whether 
the Veteran has hearing impairment with 
attacks of vertigo and cerebellar gait 
occurring more than once weekly or one to 
four times a month with or without 
tinnitus.

The examiner(s) should include a 
description of the functional effects 
caused by the Veteran's hearing loss.
The examiner(s) should also discuss the 
Veteran's ability to function under the 
ordinary conditions of daily life, 
including employment, in regards to his 
service-connected left ear disability. 

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations--specifically to include 
consideration of all of the evidence 
added to the record since the January 
2008 SOC.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


